Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Application is a DIV of Application No. 15/558,842 issued as U.S. Patent No. 10,815503.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 7, 9  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “95 wt.%”, and the claim also recites “90 wt.%” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Use Claims
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 10 is directed the use of a propionate salt product.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites “use of the propionate salt product” without reciting the steps as encountered in process steps. It is not clear what steps may be involved. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al.(Biotechnol. Bioeng. 43: 1124-1130 (1994), hereinafter R1) in view of Merkel et al. (US 4, 700,000; hereinafter R2).
Claim 1 is limited to a composition comprising at least 85 wt.% of calcium salts of carboxylic acids including calcium propionate, calcium acetate and calcium succinate. Dependent claims are limited to the weight ratios of said salts.
R1 discloses a propionate production method that produces a mixture of propionate, acetate and succinate. 
Claim 1 - R1 discloses compositions comprising propionate, acetate and succinate having various concentration of propionate, acetate and succinate. (page 1128, Table I). 
Claim 3, 4, 6, 7 - Table I shows that the composition comprises about 64 wt.% propionate, about 23 wt.% acetate and about 13 wt.% succinate on a dry weight basis. (Table 1, third row data). The concentration ranges of propionate, acetate and succinate presently claimed include the concentrations depicted in Table 1. 
Claim 2- Based on Table I, the mixture comprises at least 95 wt.% (dwb) of the calcium salts of the carboxylic acids. 
R1 also discloses that the fermentation rate and product yields increase with increasing nutrient level. (page 1128, left hand passage below Table I)
However, R1 is generally silent to a composition of calcium salts of carboxylic acids.
R2 discloses how propionate can be precipitated by calcium ions using calcium hydroxide. 
It is noted that claims 8 and 9 recite acetate and succinate salt concentrations below the concentrations disclosed by R1, however, given the propionate, acetate and succinate composition of R1, any one of the anions would have been concentrated leaving the other two anions in lower concentrations in the composition. In other words, the molar ratio of the carboxylate anions would have changed under various fermentation conditions. The presently claimed composition of carboxylate anions is a description of a composition that have been produced under a subset of fermentations described by R1. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to produce a composition comprising calcium salts of propionic, acetic and succinic acids by a fermentation process similar to R1 process and precipitating the carboxylate anions by reacting with calcium hydroxide as disclosed by R2. The dried mixture would have comprised calcium propionate, calcium acetate and calcium succinate in the range of percentages as presently claimed. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing a composition comprising calcium salts of carboxylic acids. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMID R BADR/Primary Examiner, Art Unit 1791